Case 3:08-cv-50164 Document 7 Filed 08/21/2008 Page 1 of 2

U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.

 

In the Matter of » Case Number: 08 C 50164
Frank W. Betchel, Jr.

V.

Illinois Tool Works, Inc.
AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Defendant Illinois Tool Works, Inc.

 

NAME (Type or print)
Grady B. Murdock, Jr.

 

SIGNATUR.E (Use electronic signature if the appearance form is filed electronically)
S/ Grady B. Murdock, Jr.

 

FIRM
Littler Mendelson, P.C.

 

STREET ADDRESS
200 North LaSalle Street, Suite 2900

 

CITY/STATE/ZIP
Chicago, IL 60601

 

ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS) TELEPHONE NUMBER

 

 

 

 

1192236 (312) 372-5520
ARE YoU ACTING As LEAD coUNsEL IN THIs cAsE? YEs- No |___|
ARE YoU ACTING As LoCAL coUNsEL IN THls cAsE? YEs |___| No
ARE YoU A MEMBER oF THIS coURT’s TRIAL BAR? YEs No|:|

 

iF THIS cAsE REAcHEs TRIAL, WILL YoU Acr As THE TRlAL ATTORNEY? YEs- No|___|

 

 

IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED coUNsEL |:| APPolNTED coUNsEL |:|

 

 

Case 3:08-cv-50164 Document 7 Filed 08/21/2008 Page 2 of 2

CERTIFICATE OF SERVICE
I, Grady B. Murdock, Jr., certify that on August 21, 2008, a copy of the foregoing
Attomey Appearance was filed electronically. Notice of this filing will be sent to the
following party by operation of the Court’s electronic filing system. Parties may access
this filing through the Court’s system.
Michael T. Smith
Law Offlces of Michael T. Smith

440 W. Irving Park Road
Roselle, IL 60172

s/Grady B. Murdock, Jr.
Grady B. Murdock, Jr.

